DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C, figure 4 (4A-4E), claims 20-33, in the reply filed on November 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2021 was considered by the examiner.


Drawings
Any and all drawing corrections required in the parent applications, 14/330,805; 15498,321; and 16/020,567; are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent applications, 14/330,805; 15498,321; and 16/020,567; are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28,
Examiner does not know what the term “planform shape and size” means. This is not a standard shape or size, e.g. rectangle with 2m sides. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 23, and 29-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Groothuis et al. (US 2013/0119528 A1) (“Groothuis”).
Examiner note: The preamble is part of the limitations of the claim because the preamble is necessary to give life and meaning to the claim as they limit the structure of the claim. MPEP 2111.02(I).
Regarding claim 20,  Groothuis teaches at least in figures 1 and 5:
Preamble of claim
A method for packaging a semiconductor die (506/504) assembly having a first semiconductor die (506) coupled to a package substrate (530) and a plurality of second semiconductor dies (504) arranged in a stack on the first semiconductor die (508), 
wherein the first semiconductor die (506) has a peripheral region (508) extending laterally outward from the stack of second semiconductor dies (504), the method comprising (detailed in the body of the claim below): 
Body of claim
attaching a first support (left 542) and a second support (right 542) of an inner casing (542) to the peripheral region (508) of the first semiconductor die (506) such that the second semiconductor dies (504/104) are at least partially positioned within an inner cavity defined by the inner casing (504 is so located); 
depositing an underfill material (118) between the second semiconductor dies (104) within the inner cavity (between 542s); and 
attaching an outer casing (540) to the package substrate (530) such that the first semiconductor die (506), the second semiconductor dies (504), and the inner casing (542) are enclosed within an outer cavity defined by the outer casing (542 is enclosed by 540).
Regarding claim 23,  Groothuis teaches at least in figures 1 and 5:
depositing the underfill material (118) between a lowermost one of the second semiconductor dies (104) in the stack and the first semiconductor die (504).
Regarding claim 29,  Groothuis teaches at least in figures 1 and 5:
wherein attaching the outer casing (540) to the package substrate (530) includes attaching a sidewall of the outer casing (a sidewall of 540) to the package substrate (530) such that the sidewall extends entirely around a perimeter of the first semiconductor die (530).
Regarding claim 30,  Groothuis teaches at least in figures 1 and 5:
wherein the outer casing (540) includes a top and a sidewall extending from the top (540 has a top and sidewalls), 
wherein attaching the outer casing (540) to the package substrate (530) includes attaching the sidewall to the package substrate (a sidewall of 540 is attached to 530), and 
wherein the method further comprises attaching the top of the outer casing to the inner casing (the top of 540 is attached to the sides of 540).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groothuis, in view of Su US 2013/0049229 A1) (“Su”).
Regarding claim 21,  Groothuis does not teach:
wherein the inner casing includes a top portion extending between the first support and the second support, and wherein the method further comprises attaching the top to an uppermost one of the second semiconductor dies in the stack.

Su teaches at least in figure 1:
wherein the inner casing (90) includes a top portion (top horizontal of 90) extending between the first support (left vertical 90) and the second support (right vertical 90), and 
It would have been obvious to one of ordinary skill in the art to add a top portion to the inner casing of Groothuis because Su teaches that it provides a thermal interface to the lid 30. ¶ 0042. Additionally, or alternatively, it is an obvious means to design around the teachings of Groothuis without a lid. Additionally, or alternatively, adding a lid to the inner casing of Groothuis is an obvious variant to not having a lid. This is because the purpose of having a lid and not having a lid on the inner casing is functionally the same. One of ordinary skill in the art is attempting to extract the heat from the second semiconductor dies to an outer casing while at the same time protecting the second semiconductor dies from external damage/contamination while processing the device.

The combination of references teaches:
wherein the method further comprises attaching the top (Su top horizontal of 90) to an uppermost one of the second semiconductor dies in the stack (Su 20; Groothuis 504).
Regarding claim 22,  The combination of references teaches:
wherein attaching the top (top horizontal of 90) to the uppermost one of the second semiconductor dies in the stack (Su 20; Groothuis 504) includes attaching the top to the uppermost one of the second semiconductor dies via an adhesive (120).

Claim(s) 24-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groothuis Regarding claim 24,  Groothuis teaches at least in figures 1 and 5:
wherein attaching the first support and the second support of the inner casing to the peripheral region of the first semiconductor die includes (a) attaching the first support such that an interior surface of the first support faces the stack of second semiconductor dies and (b) attaching the second support such that an interior surface of the second support faces the stack of second semiconductor dies (this is shown in figure 4), and 
wherein the method further comprises depositing the underfill material to contact the interior surfaces of the first and second supports (while not shown in figure 5, it would have been obvious to one of ordinary skill in the art to fill the cavity 536 with underfill material 110a in order to effectuate heat transfer away from the stack of dies.
Regarding claim 25,  Groothuis teaches at least in figures 1 and 5:
wherein the inner cavity has four sides, wherein the first support closes a first one of the sides, wherein the second support closes a second one of the sides, wherein a third one of the sides is open, and wherein a fourth one of the sides is open (it is obvious 536 will have four sides as the object shown in figure 5 is a three-dimensional object. Further, since only two sides supports (542) are shown it is also obvious that the other two sides not shown may or may not be present.1 Thus, this limitation would have been obvious to one of ordinary skill in the art.
Regarding claim 28,  Groothuis teaches at least in figures 1 and 5:
It is obvious that when the device of Groothuis is viewed from the top down that 542 would have the same or substantially similar planform size and shape as 508 such that there would not be a patentable difference between the two.
Potentially Allowable Subject Matter
Claims 26-27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach that underfill material is flowed from one of the open sides (not shown but in a direction coming in and out of the drawing). Rather, the combination appears to show the underfill would be poured in from the top. See figure 1.

Allowable Subject Matter
Claim 31-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach that underfill material is flowed from one of the open sides (not shown but in a direction coming in and out of the drawing). Rather, the combination appears to show the underfill would be poured in from the top. See figure 1.






	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Just like Schrodinger's cat the sides may be present/alive or may not be/dead. Thus, both positions are equally valid.